Citation Nr: 1816133	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-23 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to November 8, 2010, for the award of service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran had active service from February 1980 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for headaches effective from November 8, 2010.

The Board remanded this matter in November 2016 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran asserted an informal claim for service connection for residuals of a head injury during his November 5, 2010 hearing before the Board for a separate matter.

2. In the formal claim, received on November 8, 2010, the Veteran indicated that the residuals of a head injury included headaches.

3. The Veteran did not submit a claim, either formal or informal, for service connection for headaches prior to November 5, 2010. 






CONCLUSION OF LAW

The criteria for an effective date of November 5, 2010 for service connection for headaches have been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.155, 3.157 (2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  Further, the Veteran is challenging the effective date assigned for the grant of service connection for headaches.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003

Regarding the duty to assist, in November 2016 the Board remanded this matter to ensure that all VA treatment records and documents from September 1998 have been associated with the claims file.  In April 2017, RO personnel certified that all available records have been associated with the claims file, to include all social worker and administrative records.  In the April 2017 supplemental statement of the case, the RO notified the Veteran that all records have been obtained and reviewed.  Neither the Veteran nor his representative has contended that the VA treatment records are incomplete.  Thus, the Board finds that the November 2016 remand directives have been substantially completed.  See Stegall, 11 Vet. App. 268 (1998).

In the January 2018 informal hearing presentation, the Veteran's representative asked the Board to remand this matter to obtain private treatment records showing treatment of headaches dating back to 1996.  However, a remand to request these records is not warranted because private treatment records cannot serve as a claim for benefits for original claims for service connection.  See 38 C.F.R. § 3.157(b) (2014).  Further, in instances where private treatment records can constitute an informal claim, such as in claims for increased ratings or to reopen previously denied claims, the effective date would be the date the evidence is received as opposed to the date of treatment.  See 38 C.F.R. § 3.157(b)(2) (2014).  Moreover, the Veteran alleges that he filed his initial claim for service connection in September 1998.  Thus, a remand to obtain private treatment records dated prior to September 1998 is not warranted as the information will not aid the Veteran's argument for an earlier effective date. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Effective Date

The Veteran asserts that he is entitled to an effective date earlier than November 8, 2010, for the award of service connection for headaches.  At most, the Board finds that an effective date of November 5, 2010 is warranted.

Regulations defining a "claim" were revised effective March 24, 2015, and apply only to claims and appeals filed after that date.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The revision eliminated informal claims and required claims on specific forms.  The applicable regulations for the instant case are those prior to the revision.

Generally, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

As he wrote in May 2013, the Veteran maintains that he filed an original claim of service connection for headaches at his VA Medical Center (VAMC) in September 1998 (West Roxbury facility) and that his claim has been pending since that time.  This has been the Veteran's central argument in this appeal.

The evidence includes a VA mental health treatment record dated in September 1998.  This treatment record was submitted in connection with an earlier claim regarding service connection and the effective date for posttraumatic stress disorder (PTSD).  It shows that the Veteran reported drug use history, including the abuse of medication prescribed for cluster headaches in 1996.  The treatment record does not indicate current headaches or that he sought treatment for headaches.  The treatment record also fails to indicate that the Veteran filed or intended to file a claim of service connection (for PTSD, headaches, or otherwise) at that time.

In this case, the September 1998 VA treatment record itself cannot serve as a claim for benefits because a claim for headaches had not previously been adjudicated.  See 38 C.F.R. §  3.157(b)(1) (2014) (providing that a report of examination or hospitalization by VA or the uniformed services may be accepted as an informal claim for benefits only once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable).  In this respect, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

The Board acknowledges that in a May 2011 decision, the Board found that the Veteran's statements were credible regarding the filing of a claim of service connection for PTSD at the VAMC in September 1998.  See May 18, 2011 Board Decision at 6.  However, the reasoning underlying the Board's decision does not carry over into the instant appeal.  Most notably, the Board found persuasive that the Veteran had been presenting for treatment for PTSD because he was afraid he would be unable to afford further private treatment for that condition.  By contrast in the instant appeal, the September 1998 VA medical record does not refer to current treatment for headaches or relate any past or present headaches to service.  Additionally, during his November 2010 Board hearing, the Veteran and his witness testified that he filled out paperwork at the VAMC for service connection for PTSD in September 1998.  He did not report that he filed a claim for any other disability, to include headaches, at that time.  Accordingly, the Board cannot find that the Veteran filed a claim for service connection for headaches in September 1998.

In October 2004, the Veteran submitted a formal claim for service connection for PTSD.  He did not indicate intent to seek benefits for headaches.  In support of his claim for benefits for PTSD, the Veteran submitted a June 1998 private treatment record from Dr. A.B.  The treatment record addresses the Veteran's mental health but also notes that he had not had a migraine since 1996.  The treatment record does not indicate that his prior headaches were related to service or establish intent on the part of the Veteran to seek service connection for headaches.  As such, the Board cannot find that the October 2004 claim for service connection for PTSD and supporting evidence indicates any intent to file a claim for service connection for headaches.

During the Veteran's December 6, 2007 hearing pertaining to the PTSD claim, he mentioned a head injury during service.  See Transcript, 6-7.  However, he did not report headaches or indicate any intent to file a claim for service connection for headaches or head injury residuals at that time.

During the November 5, 2010 hearing before the Board, the Veteran's representative indicated that he would be filing a claim for service connection for residuals of a head injury on the Veteran's behalf later that day.  Headaches were not reported; however, on November 8, 2010, VA received a written claim, dated November 5, 2010, for service connection for residuals of a head injury, to include poor vision, migraine headaches, and borderline diabetes.  Based on the representative's assertion during the hearing, the Board finds that the claim of entitlement to service connection for headaches, claimed as a residual of a head injury, was reasonably raised during the November 5, 2010 hearing.  As such, the Board finds that the date of claim is November 5, 2010.

In summary, based on the entirety of the evidence, the Board cannot find that a formal or informal claim for service connection for headaches was filed prior to November 5, 2010.  While the Board previously found that a claim for PTSD had been filed in September 1998, that finding was based on medical evidence supported by lay testimony from the Veteran and his witness.  In this case, there is no evidence suggesting that a claim other than a claim for service connection for PTSD was filed in September 1998.  While the Veteran contends otherwise, the evidence, including his past statements and testimony, fails to show any intent to seek benefits for headaches at that time.  

As noted above, the effective date of an award of service connection is either the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In this case, the Veteran is competent to report subjective symptoms such as headaches and he has alleged that he has had headaches for years.  At the very least, he indicated the presence of headaches as of the date of claim.  Either way, the date of claim, November 5, 2010, is the later date in this instance and as such, is the proper date for the award of service connection for headaches.

For the reasons explained above, the preponderance of the evidence favors an effective date of November 5, 2010, but no earlier, for the award of service connection for headaches.  To this extent, the appeal is granted.


ORDER

An earlier effective date of November 5, 2010, but no earlier, for the award of service connection for headaches is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


